      Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                       §
 AMERICA,                                            §
                                                     §
                  Plaintiff,                         §
                                                     §    CASE NO. 18-CV-566-TJM-CFH
 v.                                                  §
                                                     §
 ANDREW CUOMO, both individually and                 §
 in his official capacity; MARIA T. VULLO,           §
 both individually and in her official               §
 capacity; and THE NEW YORK STATE                    §
 DEPARTMENT OF FINANCIAL                             §
 SERVICES,                                           §
                                                     §
                  Defendants.                        §

                  PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
              SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff the National Rifle Association of America (the “NRA” or “Plaintiff”) submits this

reply memorandum in further support of its Motion for a preliminary injunction restraining

Defendant the New York State Department of Financial Services (“DFS”) from initiating

enforcement proceedings against the NRA (the “Motion”).

                                          I.
                                PRELIMINARY STATEMENT

       The NRA’s Memorandum of Law in Support of the Motion1 demonstrates that the NRA is

entitled to a preliminary injunction because: the NRA will suffer irreparable harm absent an

injunction; the NRA is likely to succeed on the merits of its claims; the balance of hardships favors

the NRA; and, an injunction is in the public interest. Defendant’s opposition (the “Opposition”)2




       1
           ECF No. 176.
       2
           ECF No. 183.


PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                       Page 1
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 2 of 9



never acknowledges (let alone distinguishes) Schoolcraft,3 an authority central to the NRA’s

argument which is directly on point. Moreover, the Opposition completely ignores the NRA’s First

Amendment retaliation claim, and insists disingenuously that, since the NRA’s re-pleaded

selective-enforcement claim targets the DFS Superintendent in her official capacity rather than

DFS itself (a technical workaround due to sovereign immunity),4 no harm can come from DFS

adjudicating factual issues germane to that claim. These arguments fail. So, too, does the

Opposition’s reliance on the Younger abstention doctrine, which plainly exempts cases dealing

with the constitutional right of free speech.

         The NRA’s motion only seeks to forestall DFS’s proceeding until overlapping issues are

adjudicated in this previously-filed action—an outcome that will not prejudice the State. Indeed,

it has become clear that some delay in the DFS proceeding is inevitable, due to extraordinary

public health considerations.5 The NRA has offered to toll any applicable statutes of limitations,

preserving DFS’s ability to obtain any relief to which it is ultimately entitled. Of course, if the

Superintendent’s hostilities against the NRA are determined to have been part and parcel of an

unconstitutional selective-enforcement and retaliation scheme, DFS may not be entitled to any

relief at all—another reason to delay an administrative hearing. In sum, the Opposition identifies

no ground to deny the NRA the relief it seeks.




         3
          Schoolcraft v. City of New York, 955 F. Supp.2d 192, 199 (S.D.N.Y. 2013) (granting preliminary injunction
where an administrative adjudication of issues that overlap with those pending before the district court could generate
preclusive effects and interfere with the district court’s ability to fully adjudicate the issues).
         4
             See discussion infra at n.19.

         5
             Declaration of Sarah B. Rogers executed on March 19, 2020 (“Rogers Decl.”) ¶ 8.

PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                      Page 2
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 3 of 9



                                                       II.
                                                    ARGUMENT

A.       The NRA Will Suffer Irreparable Harm Absent An Injunction

         The NRA’s opening memorandum cites numerous decisions in the Second Circuit applying

the presumption of irreparable harm to alleged violations of the Free Speech and Equal Protection

Clauses, as well to an administrative hearing lacking the safeguards afforded by this Court and

controlled by the very agency the NRA is, in effect, suing.6 The Opposition misleadingly cites

cases involving deprivation of property rights, not the right of free speech.7 Moreover, the Joglo

case on which Defendants principally rely8 is distinguishable because the Joglo plaintiffs “d[id]

not even contend that they w[ould] suffer any constitutional injury because of the DEC

enforcement proceeding”—a set of facts unlike those here.9



         6
             ECF No. 176 at 12-14.
         7
            See ECF No. 183 at 10-11. Contrary to the Opposition’s cases that allege constitutional violations resulting
in the loss of a property rights, the NRA asserts that DFS’s actions directly limit its free speech. See Dorsett-Felicelli,
Inc. v. Cty. of Clinton, 349 F. Supp. 2d 355, 366 (N.D.N.Y. 2004) (“Where a plaintiff alleges injury from a rule or
regulation that directly limits speech, the irreparable nature of the harm may be presumed,” but loss of job will not
suffice); see also Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995) (deprivation of parking spot
insufficient harm).
         8
             ECF No. 183 at 10-11.
          9
            See ECF No. 176 at 13 (“[T]he Second Circuit has applied the presumption of irreparable harm to alleged
violations of the Free Speech and Equal Protection Clauses. Here, the NRA alleges violations of both clauses…”); see
also Miller Decl. ¶¶ 16-17. The Joglo court also noted that there was no evidence the administrative proceeding sought
to be enjoined would consider issues, such as the treatment of comparators, which were germane to Joglo’s federal
claims. See Joglo Realties, Inc. v. Seggos, No. 16CV1666ARRCLP, 2016 WL 4491409, at *17 (E.D.N.Y. Aug. 24,
2016) (“Second, the proceeding will adjudicate only whether or not plaintiffs committed the various environmental
claims alleged in the complaint—not whether plaintiffs own the Esplanade, whether Drescher has behaved
appropriately or injuriously toward them, or whether plaintiffs' neighbors have also committed numerous
environmental violations similar to those with which plaintiffs have been charged. Thus, even if the findings from the
proceeding were afforded some form of preclusive effect, it is impossible to imagine how any DEC finding could in
any way compromise plaintiffs' ownership rights to the Esplanade or limit plaintiffs' ability to pursue their federal
constitutional claims.”). By contrast, the NRA’s Motion is supported by an expert affidavit from a former DFS hearing
officer which states: “In an administrative enforcement proceeding conducted by DFS regarding purported violations
of New York Insurance Law §§ 2102 and 2117, the parties are highly likely to present evidence, and the hearing
officer is highly likely to make factual determinations, regarding: (i) whether, and to what extent, comparable conduct
occurred in the marketplace; and (ii) if violations occurred, whether similarly situated violators were treated similarly
by New York State. In other words, it is highly likely that such a proceeding would adjudicate factual issues
overlapping with those before this Court.” See ECF No. 176-26 (Cashin Decl.) ¶ 19.
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                          Page 3
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 4 of 9



         The Opposition’s only effort to counter the powerful argument by Professor Arthur

Miller—consistent with applicable case law—that the NRA stands to suffer irreparable harm if

issues germane to its constitutional claims are shunted into a DFS-controlled forum is to complain

in a footnote that Professor Miller was not properly disclosed as an expert.10 However, the expert

disclosures contemplated by Fed. R. Civ. P. 26 apply only to experts slated to testify at trial; expert

affidavits may separately be submitted to support or oppose a motion for a preliminary injunction,

and can properly be considered by the court at that stage.11 The Opposition also dismisses any

harms stemming from compelled administrative-hearing testimony by key fact witnesses on issues

which overlap with those here, on the ground that several NRA employees already provided sworn

testimony in closed, deposition-style sessions pursuant to investigative subpoenas.12 But that

testimony is inadmissible against the NRA in federal court, because the NRA was denied any

opportunity to participate in DFS’s closed hearings,13 and because DFS intentionally prevented

witnesses from reviewing their transcripts to identify errata.14


         10
              ECF No. 183 at 11.
          11
             See, e.g., Wreal LLC v. Amazon.Com, Inc., No. 14-21385-CIV, 2015 WL 1281042, at *2 (S.D. Fla. Mar.
20, 2015) (the use of an expert’s affidavit in opposition to a preliminary injunction did not transform the expert into a
testifying expert for discovery, disclosure, and privilege purposes).
         12
              See Opposition at 7.

          13
             See Rogers Decl. ¶¶ 6-7. Even if the declarant is unavailable, the prior sworn testimony can only be offered
in federal court against a party who “had . . . an opportunity and similar motive to develop it by direct, cross-, or
redirect examination” when the testimony was initially taken.). See F. R. Evid. 804(b)(1); Jordonne v. Ole Bar &
Grill, Inc., 13 Civ. 1573 (VB)(JCM), 2016 WL 3409088, at *7 (S.D.N.Y. Apr. 26, 2016), report and recommendation
adopted, 2016 WL 3360524 (S.D.N.Y. June 16, 2016). The New York Civil Practice Law and Rules, which regulate
DFS’s issuance of testimonial subpoenas, contain the same requirement. See CPLR § 3117(3); see also, e.g., Claypool
v. City of New York, 267 A.D.2d 33, 35 (1st Dep’t 1999) (transcript of Rule 50-h administrative examination could
not be used against defendants to establish liability “since they were not notified and were not present at the hearing”).

         14
            See Fed. R. Civ. P. 30(e) (requiring that, in connection with any deposition in a federal proceeding, “the
deponent must be allowed 30 days . . . to review the transcript or recording[] and . . . if there are changes in form or
substance, to sign a statement listing the changes and the reasons for making them.”). Federal courts that treat unsigned
transcripts as admissible do so solely on the ground that the deponent had a chance, and failed or refused, to submit a
timely errata sheet. See, e.g., Samms v. Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP,
163 F. Supp.3d 109, 116 (S.D.N.Y. 2016). The New York Civil Practice Law and Rules, which regulate DFS’s
issuance of testimonial subpoenas, also require that a witness be allowed to review a deposition transcript. See CPLR
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                         Page 4
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 5 of 9



B.       The NRA is Likely to Succeed on the Merits of Its Claims.

         In a curious gambit, the Opposition insists repeatedly that the NRA’s “selective

enforcement claim . . . forms the exclusive basis for the Plaintiff’s current motion.”15 It ignores the

three-page section of the NRA’s opening memorandum entitled, “The NRA Is Likely to Succeed

On The Merits Of Its First Amendment Retaliation Claim.”16 Having failed to contest the NRA’s

likelihood of success on this claim, Defendants must concede this point to the NRA.17 Moreover,

the NRA’s pending motion to amend its complaint (which the Court is obliged to consider under

a “liberal” standard)18 re-pleads selective-enforcement claims against the DFS Superintendent in

her official capacity—claims which are identical to claims against the agency itself.19



§ 3116. DFS repeatedly denied counsel’s requests for copies of transcripts, despite protests that this would preclude
verification or the submission of errata. See Rogers Decl. ¶ 6.

         15
              See ECF No. 183 at 9. See also id. at 3-4, 7, 11.
         16
            ECF No. 176 at 15-18. The NRA’s retaliation claim raises many of the same core factual issues as its
selective-enforcement claim, including DFS’s treatment of similarly situated comparators. See, e.g., Franzon v.
Massena Memorial Hosp., 32 F. Supp.2d 528, 533 (N.D.N.Y. 1998) (reversing magistrate’s denial of discovery
concerning potential disparate treatment of peers in First Amendment retaliation case because admissible evidence in
such cases “may well include evidence demonstrating that [the plaintiff] was treated differently” than others similarly
situated); cf. ECF No. 37 (Am. Compl.) at 30-32; see ECF No. 154 (Notice of Mot. for Leave to File Second Am.
Compl. Ex. 1, Proposed Second Am. Compl.) at 37-39.
          17
             Rusyniak v. Gensini, No. 507-CV-0279(GTS/GHL), 2009 WL 3672105, at *1 (N.D.N.Y. Oct. 30, 2009)
(granting motion to dismiss, reasoning that “As a result of Plaintiffs' failure to address Defendants' argument regarding
Plaintiffs' First Cause of Action, Defendants' burden on this motion is somewhat lightened with regard to that cause
of action.”); Spero v. Vestal Cent. Sch. Dist., No. 317CV0007GTSML, 2019 WL 6840175, at *6 (N.D.N.Y. Dec. 16,
2019) (“when a non-movant fails to oppose a legal argument asserted by a movant, the movant may succeed on the
argument by showing that the argument possess facial merit, which has appropriately been characterized as a ‘modest’
burden.”); Albany Molecular Research, Inc. v. Waterville Valley Techs., Inc., 323 F.R.D. 489, 494 (N.D.N.Y. 2018)
(unopposed motion for default judgment met the modest burden because defendants failed to address parts of
arguments.); see also Local Civ. R. 7.1(b)(3).
         18
           See, e.g., Shannon v. Goon, No. 9:12-CV-395 GLS/CFH, 2013 WL 160274, at *3 (N.D.N.Y. Jan. 15,
2013); Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or declared reason such as undue
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments
previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility of the
amendment, etc. The leave sought should, as the rules require be ‘freely given.’”); see also FED. R. CIV. P. 15(a)(2).
         19
             See McMillian v. Monroe Cty., 520 U.S. 781, 785 n. 2 (1997) (“[A] suit against a governmental officer in
his official capacity is the same as a suit against the entity of which the officer is an agent.”) (internal quotations and
citations omitted); Krug v. Cty. of Rennselaer, No. 104CV0640TJMDRH, 2005 WL 8169542, at *2 (N.D.N.Y. Dec.
8, 2005), citing Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 509-10 (2d Cir. 1994)(Suits against officers
of the United States for actions taken in their official capacities are considered suits against the United States.).
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                          Page 5
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 6 of 9



C.       The Balance of the Hardships Favors the NRA.

         The Opposition does not address the balance of hardships (as the injunction standard

requires), and certainly proffers no evidence that an injunction sought by the NRA would cause

Defendants to suffer prejudice. The NRA merely seeks to delay a proceeding which circumstances

beyond the parties’ control have already delayed, and this minor accommodation averts the serious

threat of collateral-estoppel interference with important, previously-filed constitutional claims.

Importantly, Defendants could simply have represented that they would not seek to introduce

DFS’s own findings for collateral-estoppel purposes in this lawsuit against the DFS

Superintendent. Defendants did not make that representation, because Defendants seek to preempt

this Court’s consideration of crucial issues by adjudicating the same issues summarily in a forum

DFS controls.

D.       An Injunction is in the Public Interest.

         The Opposition claims that DFS’s enforcement proceeding advances substantial public

interests in the regulation insurance markets. Yet as the NRA’s motion and supporting Cashin

affidavit establish, DFS’s attempt to proceed against the NRA is unprecedented and suspect,

precisely because the agency now seeks to penalize the client of an insurance firm—not the

insurance firm itself.20 Moreover, to the extent that DFS’s actions amount to unconstitutional

retaliation or selective enforcement, there is substantial public interest in enjoining them.




         20
             See ECF No. 176-26 (Cashin Decl.) ¶ 33 (“[T]he NRA would traditionally be viewed as the ‘customer’ in
this situation. I have reviewed all of the Consent Orders posted on DFS’s website for the period from 2014 to present,
and all of the Disciplinary Actions Against Companies, Agents, Brokers, and Adjusters taken by DFS during the same
period. Consistent with my experience as an insurance regulator, I find no evidence of proceedings by DFS against
any other affinity client.”); see also id. ¶ 35 (“DFS has direct regulation of licensees in granting their license to operate
in New York … licensees profess to have knowledge of the insurance laws and regulations and agree to conduct their
activities in conformity with those laws and regulations. Membership organizations like the NRA make no such
profession nor commitments and should not be held, nor have they historically been held, to the same level of
accountability as licensees. That pattern appears to hold true in this case: except for the NRA, DFS has not proceeded
against any of Lockton’s non-licensee affinity clients.”); see also id. ¶ 37 (“In forty-five years of experience as a
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                             Page 6
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 7 of 9



E.      Younger Abstention Does Not Apply.

        Despite the issue being raised directly in Schoolcraft as well as in a number of the cases

they rely on, Defendants make no effort to demonstrate why the retaliatory/bad faith exception to

the Younger abstention doctrine is not met in this case. Courts will not abstain where, as here, the

administrative proceeding is brought to retaliate against constitutionally protected speech or to

deter such speech. “[A] refusal to abstain is also justified where a prosecution or proceeding has

been brought to retaliate for or to deter constitutionally protected conduct, or where a prosecution

or proceeding is otherwise brought in bad faith or for the purpose to harass. In such cases, a

showing of retaliatory or bad faith prosecution establishes irreparable injury for the purposes of

the Younger doctrine.”21 “If the facts show that the prosecution is in retaliation for past speech or

shows a pattern of prosecution to inhibit speech beyond the acts being prosecuted, the exception

should apply and abstention may be improper.”22 Indeed, one of the Younger abstention cases on

which Defendants rely recognizes explicitly that “[t]o invoke this exception, the federal plaintiff

must show that the state proceeding was initiated with and is animated by a retaliatory, harassing,

or other illegitimate motive.”23 The NRA has plainly made the showing necessary to invoke the

exception, and this Court should refuse to abstain so that it can protect the federal jurisdiction over

the NRA’s constitutional claims.

        The Opposition also makes no effort to distinguish Schoolcraft (and does not even cite it),

which is telling. However, Defendants do rely on a case which acknowledges and describes the



property/casualty industry practitioner, including my years as a senior New York insurance regulator, I have never
witnessed hostilities against an affinity client that are comparable to those directed by DFS at the NRA.”).
        21
          Cullen v. Fliegner, 18 F.3d 96, 103-04 (2d Cir. 1994) (citations omitted), cert. denied sub nom. Tuxedo
Union Free School Dist. v. Cullen, 513 U.S. 985 (1994).
        22
             Schlagler v. Phillips, 166 F.3d 439, 443 (2d Cir. 1999).
        23
             Diamond “D” Const. Corp. v. McGowan, 282 F.3d 191, 199 (2d Cir. 2002).
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                  Page 7
       Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 8 of 9



Schoolcraft ruling, highlighting facets which are directly relevant here. Specifically, in Ingber v.

N.Y. City Dep’t of Educ., the United States District Court for the Southern District of New York

declined to enjoin disciplinary proceedings against the plaintiff schoolteacher because, inter alia,

his failure to raise constitutional claims until long after the disciplinary proceeding commenced

disfavored a finding of irreparable harm.24 The Ingber court distinguished Schoolcraft on the

ground that, “[t]here, the federal action had been pending for several years and had proceeded past

the motion-to-dismiss stage before the plaintiff sought injunctive relief against the state

disciplinary proceeding.”25 Of course, this case is postured similarly. This Court need not, and

should not, abstain from entering the preliminary injunction so that the NRA’s constitutional

claims against Defendants can be adjudicated in the appropriate forum the NRA selected, rather

than the stacked-deck administrative proceeding with woefully insufficient safeguards DFS

prefers.




          24
             See Ingber v. N.Y. City Dep’t of Educ., No. 14 Civ. 3942(JMF), 2014 WL 2575780, at *3 (S.D.N.Y. June
9, 2014) (distinguishing Schoolcraft, and noting, “By contrast, Plaintiff here did not even file the instant complaint
until six days before the hearing was scheduled to resume, months after the hearing originally began. … Plaintiff
sought the very relief he seeks here in his first federal lawsuit, filed almost six months ago, and by the fact the [sic]
he knew the hearing would resume at some point. Plaintiff's failure to seek relief until the very eve of the hearing date
fatally undermines any claim of irreparable harm.”).
         25
              Id.
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                                        Page 8
     Case 1:18-cv-00566-TJM-CFH Document 187 Filed 03/19/20 Page 9 of 9



                                              III.
                                          CONCLUSION

         For the reasons set forth above and in the NRA’s opening brief, its Motion for a preliminary

injunction restraining the New York State Department of Financial Services from initiating

enforcement proceedings against the NRA should be granted.



Dated:    March 19, 2020                       Respectfully submitted,

                                               By:      /s/ William A. Brewer III
                                                     William A. Brewer III (Bar No. 700217)
                                                     wab@brewerattorneys.com
                                                     Sarah B. Rogers (Bar No. 700207)
                                                     sbr@brewerattorneys.com
                                                     BREWER, ATTORNEYS &
                                                     COUNSELORS
                                                     750 Lexington Avenue, 14th Floor
                                                     New York, New York 10022
                                                     Telephone: (212) 489-1400
                                                     Facsimile: (212) 751-2849

                                                     ATTORNEYS FOR THE NATIONAL
                                                     RIFLE ASSOCIATION OF AMERICA




PLAINTIFF’S REPLY MEMORANDUM IN FURTHER
SUPPORT OF ITS MOTION FOR PRELIMINARY INJUNCTION                                       Page 9
